DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aruga et al. (2009/0010797) in view of Honda et al. (JP 2007-023305).
 	Aruga et al. discloses a copper alloy, used for various electric and electronic components, consisting of Fe in an amount of 0.61% by mass (wt%) or more and 1.6 wt% or less and P in an amount of 0.05 wt% or more and 0.7 wt% or less (Table 1, #11) with the balance being Cu and impurities.
 	Aruga et al. does not disclose the copper alloy consisting of Sn in an amount of 0.05 wt% or more and 0.7 wt% or less, and the copper alloy being used to formed a covered wire comprising a plurality of wires and an insulating layer, wherein each of the plurality of wires has a wire diameter of 0.5 mm or less (re claims 1, 10 and 11).
 	Honda et al. discloses a copper alloy having Sn in an amount of 0.05 wt% or more and 0.7 wt% or less.  It would have been obvious to one skilled in the art to include Sn as taught by Honda et al. in the copper alloy of Aruga et al. to enhance the alloy strength.
 	Honda et al. discloses a covered electrical wire comprising a conductor and an insulating covering layer, wherein the conductor is a stranded wire composed of 
 	It is noted that since the copper alloy wire taught by Aruga et al. and Honda et al. comprises structure and material as claimed, it will have a tensile strength of 385 MPa or more, a work-hardening exponent of 0.1 or more (re claim 1); an elongation at break of 5% or more (re claim 3); a conductivity of 60% IACS or more and a tensile strength of 400 MPa or more (re claim 4).  Also, because the covered wire taught by Aruga et al. and Honda et al. comprises structure and material as claimed, it will have a terminal fixing force of 45N or more (re claim 5); an impact resistance energy of 6 J/m or more in a state with a terminal attached (re claims 6, 7, 12 and 13).
 	Re claim 9, it would have been obvious to one skilled in the art to attach a terminal to one end of the covered wire of Aruga et al. and Honda et al. to provide a connection means for the wire since attaching a terminal to an end of a covered wire as a connection means is known in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. in view of Aruga et al. (2009/0116996, Aruga '996) and Aruga et al. (2010/0072584, Aruga '584).
 	Honda et al. discloses a covered electrical wire comprising a conductor and an insulating covering layer provided outside the conductor, the conductor being a stranded wire composed of a strand of a plurality of copper alloy wires composed of a copper alloy consisting of Fe in an amount of 0.1 wt% or more and 1.6 wt% or less, P in an amount of 0.05 wt% or more and 0.7 wt% or less, and Sn in an amount of 0.05 wt% or more and 0.7 wt% or less, with the balance being Cu and impurities (English abstract and Table 1, No. 19), each copper alloy wire having a wire diameter of 0.5 mm or less (English machine translation, [0014]).
 	Honda et al. does not disclose the copper alloy having C, Si, and Mn in an amount of less than 70 ppm.  Aruga '996 discloses a copper alloy.  Aruga '996 discloses that Si and Mn serve as deoxidizers in the alloy, wherein Si content is 0.002 wt% and Mn content is 0.001 wt% ([0055]).  Aruga '584 discloses a copper alloy.  Aruga '584 discloses that including C in the alloy would provide the same with high strength ([0105]) and that C content is 3 to 15 ppm ([0067]).  It would have been obvious to one skilled in the art to include C, Si, and Mn the copper alloy of Honda et al. with the amounts taught by Aruga '996 and Aruga '584 to 
 	Modified copper alloy wire of Honda et al. will have a tensile strength of 385 MPa or more, a work-hardening exponent of 0.1 or more since it comprises structure and material as claimed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aruga et al. in view of Honda et al. as applied to claim 1 above, and further in view of Nishimura et al. (2017/0271567).
 	Claim 8 additionally recites the copper alloy having a mass ratio of Fe/P of 4.0 or more.  Nishimura et al. discloses a copper alloy.  Nishimura et al. discloses that the mass ratio of Fe/P should be from 2 to 5 in view of strength and conductivity ([0015]).  It would have been obvious to one skilled in the art to provide the copper alloy of Aruga et al. with the mass ratio taught by Nishimura et al. to provide a copper alloy with balanced mechanical and electrical properties.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847